DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asher et al. (4,968,084) in view of McLaren et al. (US 2004/0041429).
Asher et al. discloses a tailgate for a vehicle cargo bed comprising a tailgate body (10) having an interior surface disposed towards the cargo bed and an exterior surface disposed outwards from the vehicle cargo bed, as shown in Figures 1 and 6.  A heat shield (58) is secured to the exterior surface of the tailgate body, as shown in Figure 6 and disclosed on line 45 of column 2 through line 10 of column 3 and line 61 of column 3 through line 5 of column 4.  At least a 
McLaren et al. teaches forming the exterior surface (20) of a tailgate from high density polyethylene (HDPE), as shown in Figure 1 and disclosed in paragraph [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the exterior surface of the tailgate of Asher et al. from HDPE, as taught by McLaren et al., to provide a tailgate with a relatively high strength to weight ratio resulting in the second melting temperature being greater than the first melting temperature.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 1, in view of Klusmeier (US 2006/0214449).
Asher et al., as modified, does not disclose the claimed material.
Klusmeier teaches forming a tailgate add-on (1) from nylon, a polyamide, as disclosed in paragraph [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the heat shield of Asher et al., as modified, from nylon, as taught by Klusmeier, as an obvious material choice to provide a lightweight, weather-resistant heat shield that is inexpensive to manufacture.
Claims 8, 9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Asher et al. (4,968,084) in view of Elquest (9,227,675), further in view of the Borla exhaust.
Asher et al. discloses a tailgate for a vehicle cargo bed comprising a tailgate body (10) having an interior surface disposed towards the cargo bed and an exterior surface disposed outwards from the vehicle cargo bed, as shown in Figures 1 and 6.  A heat shield (58) is secured to the exterior surface of the tailgate body, as shown in Figure 6 and disclosed on line 45 of column 2 through line 10 of column 3 and line 61 of column 3 through line 5 of column 4.  At least a portion of the tailgate body is constructed from a first material having a first melting temperature.  This is an inherent feature.  The heat shield is constructed of a second material, aluminum, having a second melting temperature.  However, 
Elquest teaches providing a vehicle with a dumping cargo bed, as shown in Figure 5B.
Borla teaches providing a pickup with a rear facing exhaust system outlet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
providing the bed of Asher et al. with a dumping capability, as taught by Elquest, to allow for quick depositing of bulk material with minimal labor; and,
providing the pickup of Asher et al. with a rear facing exhaust system outlet, as taught by Borla, resulting in the heat shield being disposed proximate to the exhaust system outlet when the tailgate is open and the cargo bed is in the dump position to provide an exhaust with less restriction to improve power, torque, and/or fuel economy.  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 9, in view of McLaren et al. (US 2004/0041429).
Asher et al., as modified, discloses the heat shield is made from aluminum.
McLaren et al. teaches forming the exterior surface (20) of a tailgate from high density polyethylene (HDPE), as shown in Figure 1 and disclosed in paragraph [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the exterior surface of the tailgate of Asher et al., as modified, from HDPE, as taught by McLaren et al., to provide a tailgate with a relatively high strength to weight ratio resulting in the second melting temperature being greater than the first melting temperature.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 9, in view of Klusmeier (US 2006/0214449).
Asher et al., as modified, does not disclose the claimed material.
Klusmeier teaches forming a tailgate add-on (1) from nylon, a polyamide, as disclosed in paragraph [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the heat shield of Asher et al., as modified, from nylon, as taught by Klusmeier, as an obvious material choice to provide a lightweight, weather-resistant heat shield that is inexpensive to manufacture.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Asher et al. (4,968,084) in view of McLaren et al. (US 2004/0041429), further in view of Elquest (9,227,675).
Asher et al. discloses a tailgate for a vehicle cargo bed comprising a tailgate body (10) having an interior surface disposed towards the cargo bed and an exterior surface disposed outwards from the vehicle cargo bed, as shown in Figures 1 and 6.  A heat shield (58) is secured to the exterior surface of the tailgate body, as shown in Figure 6 and disclosed on line 45 of column 2 through line 10 of column 3 and line 61 of column 3 through line 5 of column 4.  At least a portion of the tailgate body is constructed from a first material having a first melting temperature.  This is an inherent feature.  The heat shield is constructed of a second material, aluminum, having a second melting temperature.  However, Asher et al. does not disclose the second material has a higher melting point than the first material or the vehicle has a dumping cargo bed.
McLaren et al. teaches forming the exterior surface (20) of a tailgate from high density polyethylene (HDPE), as shown in Figure 1 and disclosed in paragraph [0020].
Elquest teaches providing a vehicle with a dumping cargo bed, as shown in Figure 5B.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:

providing the bed of Asher et al. with a dumping capability, as taught by Elquest, to allow for quick depositing of bulk material with minimal labor.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 1, in view of Klusmeier (US 2006/0214449).
Asher et al., as modified, does not disclose the claimed material.
Klusmeier teaches forming a tailgate add-on (1) from nylon, a thermoplastic, as disclosed in paragraph [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the heat shield of Asher et al., as modified, from nylon, as taught by Klusmeier, as an obvious material choice to provide a lightweight, weather-resistant heat shield that is inexpensive to manufacture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        November 5, 2021